Title: To George Washington from Henry Lee, Jr., 7 August 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
newyork 7h august [17]86

I had the pleasure of hearing from you last week, and have complied with your wishes respecting the china. No conveyance at present offers for Alexandria, but every day presents one to norfolk, from which place the correspondance up your river is frequent. I intend unless I should meet with a vessel for potomac, to send the box to Col. Parker naval officer at norfolk, and ask his special attention to forwarding it to Alexandria or Mount Vernon. At the same time I will send a small box put into my Care for You by Mr Gardoqui—I have had it some time and waited to know your intention ⟨as⟩ to the china, that the same conveyance might take both. If you have an opportunity to convey my Young, (as the books are useless to you) to Mr R. H. Lee you will oblige me by doing it.
The Mississippi business is very important and full of difficulty—In the debilitated condition of the fœderal government, it is unwise to risk the offence of any part of the empire, unless to effect great good. My mind has no doubt of the extensive good consequences that would result to the Union from a commercial connexion with Spain, & I am also clear, that in agreeing to the occlusion of the Navigation of the Mississippi, we give in fact nothing, for the moment our western country become populous & capable, they will seize by force what may have been ⟨yielded⟩ by treaty. Till that period, the river can not be used but by permission of Spain, whose exclusive system of policy, never

will grant such permission—Then to be sure, we only give, what we can not use—But the source of all the coils which press these States is the inefficiency of the fœderal government—This can not be altered & remedied but by consent of the states.
Already in every state the amplification of the powers of the Union have too many enemys. Should therefore a treaty take place between Congress & Spain occluding for a term the navigation of the Mississippi, in return for advantages very great, but not so great to the whole as to a part, I apprehend it would give such a tent for popular declaimers, that the great object viz. bracing the fœderal government may be thwarted, and thus in pursuing a lesser, we loose a greater good.
I forwarded by the last post ⟨some⟩ public information some intelligence lately received from Mr Jefferson & I have also sent an extract of a letter from Mr Randall from Algiers—these two papers comprehend all the news here—I transmit the gazette of the day. Bills on ⟨tender⟩ at 60 days sight fluctuate in their value from six to seven per cent præmium—the cost of the china is 150 dollars besides the incidental charge of freight to Norfolk, which can not be much. my best wishes for the health & happiness of Mount Vernon, in which Mrs Lee unites. Most respectfully yours

H: Lee junr

